Citation Nr: 0601440	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date prior to June 26, 2002 for 
the award of nonservice-connected disability pension benefits 
(NSC pension), to include the question of eligibility prior 
to June 15, 1998.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by RO.  



FINDINGS OF FACT

1.  The veteran's initial claim for NSC pension was received 
on September 10, 1996 and denied in a December 1996 rating 
decision, which the veteran did not appeal.  

2.  The veteran applied to reopen his claim for NSC pension 
on September 24, 1997.  

3.  The veteran's entitlement to receive NSC pension benefits 
cannot arise prior to June 15, 1998, the date that the RO 
initially determined him to be eligible to receive pension.  

4.  The veteran's NSC pension payments were discontinued from 
April 1, 2000 until June 26, 2002 on account of the veteran 
being in receipt of Social Security disability benefits and 
during his period of incarceration.  



CONCLUSION OF LAW

An effective date earlier than June 26, 2002 for the payment 
of NSC pension benefits, to include the question of 
eligibility prior to June 15, 1998, is not assignable.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.17 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing these VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date is the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(ii).  However, an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b)(1).  

However, if within one year from the date on which the 
veteran became permanently and totally disabled, he files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(ii)(B).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2002).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by the 
VA.  38 C.F.R. § 3.1(r).  

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant, 
which may be interpreted as applications or claims, both 
formal and informal, for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the receipt of VA medical records will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen under certain circumstances.  38 
C.F.R. § 3.157(b).  

In the present case, the veteran has argued that he should be 
assigned an earlier effective date for his nonservice-
connected pension benefits because he filed his original 
claim in September 1996 and was unemployable at that time, in 
view of multiple hospitalizations.  

As further detailed hereinbelow, the veteran has been found 
to be eligible to pension benefits beginning on June 15, 1998 
but was determined to not be entitled to benefits as of April 
1, 2000 in view of a combination of excess Social Security 
disability (SSA) income and during a period of subsequent 
incarceration.  \

The veteran, during his October 2005 videoconference hearing, 
did not provide argument as to the post-April 2000 period of 
nonpayment but instead focused on the pre-June 1998 period.  
The Board will do likewise in this decision.  

The veteran's initial claim for NSC pension was received by 
the Portland, Oregon VARO on September 10, 1996.  The 
Portland VARO denied this claim in December 1996 and notified 
the veteran of this denial in the same month.  

The RO based its denial on evidence including the report of 
an October 1996 VA examination and a VA hospitalization from 
November to December of 1996.  Both reports indicated a 
current Global Assessment of Functioning (GAF) score of 55, 
and the examiner who conducted the October 1996 VA 
examination noted that the veteran "might gradually be able 
to return to the work force."  Also, the report of a VA 
hospitalization from August to October of 1996 indicates a 
current GAF score of 70, with highest of 40 in the past year.  

Subsequently, in December 1996, the veteran submitted an 
extensive statement in regard to his concurrent claim of 
service connection for PTSD.  In this statement, he made 
reference to his prior claim for NSC pension but noted that 
he had "no interest in becoming institutionalized so no 
pension please."  

On September 24, 1997, the RO received a letter that the 
veteran had sent to United States Senator Gordon Smith.  In 
this letter, the veteran described his PTSD treatment and 
"severe financial hardship."  He requested that Senator 
Smith inquire about the possibility "reconsidering my 
eligibility for non-service connected pension."  

However, the veteran did not indicate that he sought to an 
initiate an appeal or otherwise contest the result of the 
December 1996 rating decision denying NSC pension.  Rather, 
it appears that he was considering whether to present a new 
claim.  

The Portland VARO received the veteran's Notice of 
Disagreement with the noted December 1996 rating decision in 
January 1998.  In February 1998, the RO notified the veteran 
that this Notice of Disagreement was untimely with regard to 
the denial of NSC pension.  

A January 1998 VA hospital examination report contains a 
discharge diagnosis of major depression.  A GAF score of 35 
was assigned for the present time, with a score of 45 
assigned for the past year.  However, the veteran reported at 
discharge that "he ha[d] a job in Washington, D.C." 

The report of a January 1998 VA vocational and rehabilitation 
survey reflects that the veteran had been working for a cab 
company in the past month.  

From November to December of 1998, the veteran was 
hospitalized at Clarion Psychiatric Center in Clarion, 
Pennsylvania for suicidal behavior.  The hospital report 
includes a GAF score of 20 on admission, with a best GAF 
score in the past year of 60 noted.  In a section titled 
"Long Term Goals/Discharge Criteria," the treating 
psychiatrist noted that the veteran "will be able to return 
to work and his living status will be independent."

The veteran was subsequently hospitalized at a VA facility 
from February to November of 1999, during which time he "did 
fairly well during his stay here, engaging in a high level 
[compensated work-therapy] job working with software."  A 
GAF score of 45 was assigned.  

An October 1999 psychologist record indicates that the 
veteran was totally unemployable in his former field as a 
social worker but "ha[d] stabilized here to the point of 
being employable potentially in another area."  

Subsequently, in a September 2000 rating decision, the RO 
granted entitlement to NSC pension, noting that the veteran's 
work in 1999 was not substantial and that his psychiatric 
disorder was of such severity as to preclude obtaining and 
maintaining substantially gainful employment.  

In an October 2000 letter, however, VA notified the veteran 
that his claim for NSC pension benefits could not be approved 
because he had $10,104.00 in income from SSA benefits as of 
April 1, 2000 and also because he was noted to be working in 
a June 2000 VA examination report.  The $10,104.00 income 
level was described as exceeding the limit of $8,846.00 for a 
veteran with no dependents.  

Also, in the October 2000 letter, the RO noted that the 
veteran might be entitled to NSC pension for the period from 
June 15, 1998 until he received a lump sum of $10,104.00 from 
the SSA in March 2000.  He was requested to fill out a VA 
Form 21-0516-1 (Eligibility Verification Report) so as to 
clarify this matter.  

The veteran responded to this request in December, reporting 
no income from March 1997 to March 2000.  He also submitted a 
letter from the Social Security Administration from March 
2000, indicting that he was eligible for Social Security 
Disability benefits beginning in December 1997 and was 
receiving a check for $10,104.00, the money he was due 
through February 2000.  

In February 2002, the veteran reported that he had been 
incarcerated since February 2001.  He was subsequently 
released from incarceration on June 26, 2002.  

In the appealed August 2002 rating decision, the RO 
reinstated entitlement to NSC pension "based on the last 
date that you worked full time, which was 08-96, and that you 
were released from incarceration on June 26, 2002."  

The veteran was issued a Statement of the Case in January 
2004, in which the RO noted that the veteran met the 
requirements for pension based on his disabilities as of June 
15, 1998.  However, he had been notified that his income was 
excessive for pension, as indicated in the aforementioned 
October 2000 letter.  

Moreover, the veteran had been incarcerated for a felony from 
June 14, 2001 to June 26, 2002, and pension was not payable 
to a veteran incarcerated for a felony.  

Accordingly, he had been granted pension benefits from July 
1, 2002, based on reinstated entitlement as of the day 
following his release from incarceration on June 26, 2002.  
See 38 C.F.R. § 3.666 (regarding discontinuation of pension 
payments for incarcerated veterans).  

In May 2005, the RO issued a letter setting forth the 
veteran's NSC pension payment history.  As of July 1, 1998, 
he was granted $722.00 monthly, representing a grant of 
initial entitlement to NSC pension.  As a result of a 
legislative increase, this amount was increased to $731.00 
monthly as of December 1, 1998.  From June 1, 1999 until 
November 5, 1999, this amount was reduced to $90.00 monthly 
because the veteran was a resident at the Martinsburg, West 
Virginia VA Medical Center.  The $731.00 monthly payment was 
reinstated as of November 5, 1999 and legislatively increased 
to $749.00 as of December 1, 1999.  However, payments were 
discontinued as of April 1, 2000 in view of the veteran's 
lump sum SSA payment.  

In this case, the Board notes that the veteran did not 
initiate a timely appeal as to the unfavorable December 1996 
rating decision denying NSC pension.  His Notice of 
Disagreement was not received until more than one year after 
notification of the decision, and the veteran's lay 
statements in the interim period do not indicate disagreement 
with the December 1996 decision.  

While the veteran's September 1997 submission did not 
indicate an intent to initiate an appeal of the December 1996 
rating decision, it does contain language indicating a new 
claim.  Thus, for purposes of this decision, September 24, 
1997 will be considered the new date of claim.  

The question thus becomes whether the veteran's disabilities 
precluded substantially gainful employment prior to June 15, 
1998.  In this case, the Board is unable to reach that 
conclusion.  

In this regard, the Board notes that the examiner who 
conducted the October 1996 VA examination noted that the 
veteran "might gradually be able to return to the work 
force."  

While a January 1998 VA hospital examination report contains 
a GAF score of 35 for the present time, with a score of 45 
assigned for the past year, the veteran reported at discharge 
that "he ha[d] a job in Washington, D.C."  

Similarly, the report of a January 1998 VA vocational and 
rehabilitation survey indicates that the veteran had been 
working for a cab company in the past month.  

Overall, the Board finds that the evidence dated prior to 
June 15, 1998 does not support the conclusion that the was 
unable to secure or follow a substantially gainful occupation 
by reason of disabilities which were likely to be permanent.  
38 C.F.R. § 4.17.  

Accordingly, in view of 38 C.F.R. § 3.400(b)(1), there is no 
basis for finding eligibility for NSC pension prior to June 
15, 1998.  

As noted, the veteran's NSC pension payments, retroactively 
awarded for the period from June 15, 1998 until April 1, 
2000, were discontinued for the period from April 1, 2000 
until June 26, 2002 on the basis of his SSA payments and his 
period of incarceration ending on June 26, 2002.  

Accordingly, the claim for an effective date prior to June 
26, 2002 for the grant of NSC pension, to include the 
question of eligibility prior to June 15, 1998, must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An effective date prior to June 26, 2002 for the grant of NSC 
pension, to include the question of eligibility prior to June 
15, 1998, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


